By Judge William R. Shelton
The parties and counsel appeared before this Court on March 2, 1992, on Ms. Shurm’s appeal from the Juvenile and Domestic Relations Court. The Court noted that no appeal bond had been posted. Counsel argued this point, and the Court granted Mr. Diehl time to file a letter opinion from the Attorney General’s office in regards to the necessity of an appeal bond when the appeal concerns the custody of the parties’ infant child.
The Court has received and reviewed the January 18, 1991, opinion from the Attorney General’s office. After further consideration, the Court is not persuaded by Mr. Diehl’s argument. The Court therefore adheres to its present position concerning the requirements of Virginia Code § 16.1-107.
The posting of the appeal bond under § 16.1-107 is jurisdictional, and the failure to post such a bond or pay the writ tax requires the dismissal of the appeal. See Scheer v. Issacs, 10 Va. App. 338 (1990); Hurst v. Ballard, 230 Va. 365 (1985). While Scheer is a case in which a monetary judgment was entered against the defendant in the amount of $67,805.00, the Court finds that the law as applied in Scheer must likewise be applied in this case. Virginia Code § 16.1-107 requires the posting of a bond “in an amount and with sufficient surety ... to abide by such judgment as may be rendered on appeal if such appeal be perfected . ...” In the present case, an appeal bond in an amount as described in this provision must be posted before the *256Circuit Court properly has jurisdiction to consider the appeal. The record indicates that no appeal bond has been posted. Therefore, the appeal must be dismissed.